DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 recites “wherein the FAS further comprises: a rod that passes vertically through the piston and is fixedly attached to the baseplate, the rod having a first cross-sectional area in the top chamber smaller than a second cross-sectional area in the bottom chamber so that a difference of forces exerted on the piston for a same pressure in the first and the second chambers counter-balances a weight of the reaction mass.” Fig. 2, equation (5), and paragraphs [0039 and 48] appear relevant to this claim limitation. One of ordinary skill in the art would recognize the physics knowledge required to interpret the situation is that of an introductory physics course. Through an analysis using a force body diagram and looking at Newton’s second law on the piston, the bottom chamber’s fluid will not be able to apply enough force to balance the force from the upper chamber and the mass (See Figure 1 below, where             
                
                    
                        F
                    
                    
                        P
                        b
                    
                
            
         is the force from the pressure in the bottom chamber,             
                
                    
                        F
                    
                    
                        P
                        t
                    
                
            
         is the force from the pressure in the top chamber,             
                
                    
                        W
                    
                    
                        m
                    
                
            
         is the weight of the reaction mass,             
                P
            
         is the pressure in both chambers,             
                
                    
                        A
                    
                    
                        t
                    
                
            
         is the total cross-sectional area of the top chamber minus the cross-sectional area of the top rod, and             
                
                    
                        A
                    
                    
                        b
                    
                
            
         is the total cross-sectional area of the bottom chamber minus the cross-sectional area of the bottom rod, and the claim requires             
                
                    
                        A
                    
                    
                        t
                    
                
                >
                
                    
                        A
                    
                    
                        b
                    
                
            
         because the rod is smaller in the top chamber). The specification does not detail how these forces will balance. Additionally, no working example is provided and it is unclear how one of ordinary skill in the art would know how to balance the piston when the rod in the top chamber is narrower than the rod in the bottom chamber. Therefore, it is not clear that the inventors had possession of the FAS as described in the claim. For this reason, claim 7, and its dependent claim 8, fail to satisfy the written description requirement.
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Piston)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>b</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper>)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>t</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper>)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper>)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mi mathvariant="normal">Σ</mml:mi><mml:mi>F</mml:mi><mml:mo>=</mml:mo><mml:mn>0</mml:mn><mml:mo>=</mml:mo><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mn>0</mml:mn><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mn>0</mml:mn><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mfenced separators="|"><mml:mrow><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub></mml:mrow></mml:mfenced><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
However, this is impossible if (math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>></mml:mo><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> because all terms on the right side of the equation would be negative. )]
Figure 1
Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites “a rod that passes vertically through the piston and is fixedly attached to the baseplate, the rod having a first cross-sectional area in the top chamber smaller than a second cross-sectional area in the bottom chamber so that a difference of forces exerted on the piston for a same pressure in the first and the second chambers counter-balances a weight of the reaction mass.” Fig. 2, equation (5), and paragraphs [0039 and 48] appear relevant to this claim limitation. One of ordinary skill in the art would recognize the physics knowledge required to interpret the situation is that of an introductory physics course. Through an analysis using a force body diagram and looking at Newton’s second law on the piston, the bottom chamber’s fluid will not be able to apply enough force to balance the force from the upper chamber and the mass (See Figure 1 above, where                         
                            
                                
                                    F
                                
                                
                                    P
                                    b
                                
                            
                        
                     is the force from the pressure in the bottom chamber,                         
                            
                                
                                    F
                                
                                
                                    P
                                    t
                                
                            
                        
                     is the force from the pressure in the top chamber,                         
                            
                                
                                    W
                                
                                
                                    m
                                
                            
                        
                     is the weight of the reaction mass,                         
                            P
                        
                     is the pressure in both chambers,                         
                            
                                
                                    A
                                
                                
                                    t
                                
                            
                        
                     is the total cross-sectional area of the top chamber minus the cross-sectional area of the top rod, and                         
                            
                                
                                    A
                                
                                
                                    b
                                
                            
                        
                     is the total cross-sectional area of the bottom chamber minus the cross-sectional area of the bottom rod, and the claim requires                         
                            
                                
                                    A
                                
                                
                                    t
                                
                            
                            >
                            
                                
                                    A
                                
                                
                                    b
                                
                            
                        
                     because the rod is smaller in the top chamber). The specification does not detail how these forces will balance. Additionally, no working example is provided and it is unclear how one of ordinary skill in the art would know how to balance the piston when the rod in the top chamber is narrower than the rod in the bottom chamber. For this reason, claim 7, and its dependent claim 8, fail to satisfy the enablement requirement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sallas US 20160313461 A1.

Regarding claim 1, Sallas 2016 teaches a seismic vibrator configured to be operated at or close to resonance for a range of actuation frequencies ([0037-39, 65]), comprising: 
a baseplate (1202 in Fig. 12); 
a reaction mass coupled to the baseplate via an elastic coupling mechanism (reaction mass 1206, coupled to frame 1204 and baseplate 1202 via resonant suspension system 1208 in Fig. 12; [0065-66]); 
an actuator configured to displace the reaction mass with an actuating frequency (1220 in Fig. 12, [0065]); and
 a frequency-adjusting system, FAS, configured to adjust a natural frequency of the elastic coupling mechanism and the reaction mass, to track the actuating frequency to achieve resonance (controller 1250 can adjust spring rate of spring 1212, clamp 1214, and pressure in cylinder 1210 to adjust resonant frequency in the resonant suspension system 1208 to at or near the frequency of the actuator; [0038, 39, 62, 65, 66])

Regarding claim 2, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the FAS comprises: 
a controller configured to calculate parameter values of one or more parameters determining the natural frequency (controller 1250 uses measured signals 1252 to set pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency; [0062, 66]), 
the parameter values corresponding to frequency values in an actuating frequency versus time profile (controller adjust resonant frequency according to desired schedule; Table 1, [0047-53]), and 
to send a command for changing the parameters according to the calculated values as the actuating frequency changes according to the actuating frequency versus time profile (adjusts spring constant based on measured and calculated values to match schedule and drives at resonant frequency, [0050-53, 62, 66]).  

Regarding claim 3, Sallas 2016 teaches the seismic vibrator of Claim 2, further comprising: 
at least one sensor configured and placed to measure current value of a parameter among the one or more parameters and to provide the current value to the controller, wherein the controller adjusts the calculated values according to the current value (sensors measure current signals and adjusts a calculated pressure setpoint to achieve a pre-calculated spring constant, [0044, 57, 65, 66]).  

Regarding claim 12, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the actuator is a hydraulic actuator that generates a force to move the reaction mass with the actuating frequency (actuator can be hydraulic cylinder, [0044]).  

Regarding claim 14, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the actuating frequency tracks a predetermined sweep, which is a frequency versus time profile ([0050]).  

Regarding claim 17, Sallas 2016 teaches a method of operating a vibrator having a reaction mass attached to a baseplate via an elastic coupling mechanism (reaction mass 1206, coupled to frame 1204 and baseplate 1202 via resonant suspension system 1208 in Fig. 12; [0065-66]), the method comprising: 
obtaining an actuating frequency versus time profile (frequency schedule, [50-53]); 
calculating values of one or more parameters determining a natural frequency of the elastic coupling mechanism and the reaction mass so that the natural frequency matches frequency values of the actuating frequency in the actuating frequency versus time profile (controller 1250 uses measured signals 1252 to set pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency,  [0062, 66]); and 
adjusting the one or more parameters using the calculated values while the reaction mass is actuated according to the actuating frequency versus time profile (adjusts spring constant based on measured and calculated values to match schedule and drives at resonant frequency,  [0050-53, 62, 66]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-6, 10, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view of Sallas US 20110085416 A1 (hereinafter referred to as Sallas 2011).

Regarding claim 4, Sallas 2016 teaches the seismic vibrator of Claim 2, wherein the elastic coupling mechanism comprises: 
a top chamber and a bottom chamber (upper and lower chambers, Fig. 11, [0063]), wherein the top chamber is separated by the bottom chamber by a piston (piston 1102 in Fig. 11, [0063]), and the one or more parameters are pressures and gas volumes in fluid communication with the top chamber and of the bottom chamber (effective spring rate depends on pressures and volumes in cylinder, Fig. 11, [0062-64]).  
Sallas 2016 does not teach the top and bottom chambers are formed inside a cavity of the reaction mass.
Sallas 2011 teaches an upper and lower chamber of the reaction mass (Fig. 2, [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to include the top and bottom chambers inside of the reaction mass similar to Sallas 2011. This would remove the need to have a separate cylinder used for the suspension system.

Regarding claim 5, Sallas 2016 as modified above teaches the seismic vibrator of Claim 4, wherein the FAS comprises: valves and accumulators enabling to achieve the calculated parameter values for the pressures and the gas volumes in communication with the top chamber and the bottom chamber (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs, [0062-66]).  

Regarding claim 6, Sallas 2016 modified above teaches the seismic vibrator of Claim 4, further comprising: at least one pressure sensor in fluid communication with the top chamber or/and the bottom chamber and configured to measure instantaneous pressure values that are fed to the controller (sensors to measure pneumatic cylinder pressure send measured signals to controller 1250, [0065, 66]).  

Regarding claim 10, Sallas 2016 as modified above teaches the seismic vibrator of Claim 5, 
the accumulators have a gas valve connecting a gas volume to the top or bottom chamber (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs, [0062-66]),
Sallas 2016 does not teach wherein at least one of the accumulators contains both gas and liquid, the at least one accumulator having: a pressure-supply valve connecting a liquid volume in the at least one accumulator to a pressurized liquid reservoir.  
Sallas 2011 teaches accumulators containing both gas and liquid (accumulators 208 and 212 contain gas and liquid in Fig. 2) and a pressure-supply valve connecting a liquid volume in the accumulator to a pressurized liquid reservoir (reservoir tanks 215 and “make-up pump” 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use accumulators having both gas and liquid similar to Sallas 2011. This would allow control of the pressure in the liquid through the pressure in the gas.

Regarding claim 15, Sallas 2016 teaches the seismic vibrator of Claim 14, 
Sallas 2016 does not explicitly teach wherein, at frequencies lower than 5 Hz, the frequency versus time profile is a line.  
However, Sallas 2011 teaches frequency vs time profiles as lines at frequencies lower than 5 Hz ([0007, 9], Figs. 6, 10, 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 use a line as a frequency versus time profile. This would yield consistent coverage over the lower frequencies.

Regarding claim 16, Sallas 2016 teaches a frequency-adjusting system, FAS (controller 1250 can adjust spring rate of spring 1212, clamp 1214, and pressure in cylinder 1210 to adjust resonant frequency in the resonant suspension system 1208 to at or near the frequency of the actuator; [0038, 39, 62, 65, 66]), 
configured to adjust a natural frequency of an elastic coupling mechanism and a reaction mass coupled to a baseplate (reaction mass 1206, coupled to frame 1204 and baseplate 1202 via resonant suspension system 1208 in Fig. 12; [0065-66]), 
the elastic coupling mechanism including a top chamber and a bottom chamber (upper and lower chambers, Fig. 11, [0063]), 
wherein the top chamber is separated by the bottom chamber by a piston (piston 1102 in Fig. 11, [0063]), the FAS comprising: 
a controller configured to calculate pressure and gas volume values in communication with the top chamber and of the bottom chamber, the calculated pressure and volume values corresponding to target values needed to realize a desired natural frequency (controller 1250 uses measured signals 1252 to set pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency to at or near the frequency of the actuator; [0038, 39, 62, 65, 66]); and 
accumulators and valves receiving commands from the controller to achieve the calculated parameter values for the pressures and the gas volumes in communication with the top chamber and the bottom chamber (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs, and controller 1250 sets pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency to at or near the frequency of the actuator; [0038, 39, 62-66]), 
wherein the controller outputs the commands causing instantaneous pressure and volumes of the top chamber and of the bottom chamber to have the calculated pressure and volume values thereby making the natural frequency to be substantially equal to an actuation frequency applied to the reaction mass to achieve resonance (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs, and controller 1250 sets pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency to at or near the frequency of the actuator; [0038, 39, 62-66]).  
Sallas 2016 does not teach the top and bottom chambers are formed inside a cavity of the reaction mass.
Sallas 2011 teaches an upper and lower chamber of the reaction mass (Fig. 2, [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to include the top and bottom chambers inside of the reaction mass similar to Sallas 2011. This would remove the need to have a separate cylinder used for the suspension system.

Regarding claim 18, Sallas 2016 teaches the method of Claim 17, 
wherein the natural frequency by changing a pressure and/or a volume of a gas spring included in the elastic coupling mechanism (controller 1250 uses measured signals 1252 to set pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency,  [0062, 66]).
Sallas 2016 does not teach hydraulic adjustments to pressure,
Sallas 2011 teaches hydraulic adjustments to pressure ([0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to hydraulically change the pressure similar to Sallas 2011. This would facilitate adjusting the spring rate and natural frequency in a similar method to a common system of actuating the seismic vibrator and allow some components, such as accumulators and reservoirs, to be used for both adjusting the natural frequency and actuating the vibrator.

Regarding claim 20, Sallas 2016 as modified above teaches the method of Claim 19,
Sallas 2016 does not explicitly teach wherein, at frequencies lower than 5 Hz, the frequency versus time profile is a line.  
However, Sallas 2011 teaches frequency vs time profiles as lines at frequencies lower than 5 Hz ([0007, 9], Figs. 6, 10, 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 use a line as a frequency versus time profile. This would yield consistent coverage over the lower frequencies.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view of Sallas US 20110085416 A1 (hereinafter referred to as Sallas 2011) and further in view of Wei US 20070240930 A1.

Regarding claim 9, Sallas 2016 teaches the seismic vibrator of Claim 5, 
Sallas 2016 does not teach wherein the accumulators are placed inside the reaction mass.
Wei teaches an accumulator placed on the reaction mass ([0049]).
Additionally, there are only limited places the accumulator could be placed and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). Placing the accumulators inside the reaction mass instead of on the reaction mass does not change the function of the seismic vibrator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallas 2016 in view of Wei by placing the accumulators inside the reaction mass. This would require shorter lengths of hose or piping between the accumulators and chambers and lessen the risk of leaks.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view of Sallas US 20110085416 A1 (hereinafter referred to as Sallas 2011) and further in view of Kiledjian 2017 and Evans US 759872.

Regarding claim 11, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the elastic coupling mechanism includes springs and the FAS being configured to change an equivalent spring rate of the springs determining the natural frequency (spring with clamping mechanism to adjust equivalent spring rate and natural frequency; Figs. 5 and 6; [0041, 54-56])
Sallas 2016 does not teach the springs fixedly attached to the baseplate and the FAS includes a continuously variable transmission connected to at least one of the springs, the FAS being configured to change an equivalent spring rate of the springs determining the natural frequency by changing a CVT's drive ratio.  
Kiledjian teaches a spring attached to a base and attached to a pulley system such that the pulley system changes the effective spring rate and natural frequency of the system. 
Additionally, spring-mass-pulley systems are commonly analyzed in introductory and intermediate physics courses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use a spring-mass-pulley system similar to Kiledjian. This would allow the natural frequency of the system to be adjusted by changing the ratio of the pulley sizes without needing to replace springs. 
Evans teaches a CVT (variable speed transmission device, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use a CVT similar to Evans. This would allow the system or operator to vary the gear ratio continuously and achieve desired frequencies without needing to replace any parts during operation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view Dowle US 20170168174 A1.
Regarding claim 13, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the actuator includes a motor the reaction mass (actuator can be a motor, [0044]).  
Sallas 2016 does not teach the motor drives a sprocket and a chain attached to the reaction mass.
Dowle teaches a motor with chain drive and sprocket to excite a mass ([0084, 85, 125])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use the motor to drive a sprocket and chain attached to the reaction mass. This would allow the motor to be placed farther from the reaction mass and less likely to be damaged by vibrations. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view of Kiledjian 2017 and Evans US 759872.

Regarding claim 19, Sallas 2016 as modified above teaches the method of Claim 17, 
wherein the elastic coupling mechanism includes springs and the adjusting modifies an equivalent spring rate of the springs (spring with clamping mechanism to adjust equivalent spring rate and natural frequency; Figs. 5 and 6; [0041, 54-56])
Sallas 2016 does not teach the springs fixedly attached to the baseplate and the springs’ equivalent spring rate are modified by changing a drive ratio of a continuously variable transmission connected to at least one of the springs.  
Kiledjian teaches a spring attached to a base and attached to a pulley system such that the pulley system changes the effective spring rate and natural frequency of the system. 
Additionally, spring-mass-pulley systems are commonly analyzed in introductory and intermediate physics courses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use a spring-mass-pulley system similar to Kiledjian. This would allow the natural frequency of the system to be adjusted by changing the ratio of the pulley sizes without needing to replace springs. 
Evans teaches a CVT (variable speed transmission device, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use a CVT similar to Evans. This would allow the system or operator to vary the gear ratio continuously and achieve desired frequencies without needing to replace any parts during operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645